DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification needs to be updated to reflect the status of the copending application (cross-reference data).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the transcutaneous nerve stimulation circuitry comprising a circuit adapted to generate a nerve stimulation signal, an electrode, transcutaneous electrical nerve monitoring circuitry comprising a circuitry adapted to monitor at least one nerve signal, a sensor and control circuitry adapted to control signal generation, signal application (claims 1 and 13), plurality of transcutaneous nerve stimulation circuitries (claim 2 and 14), transcutaneous vagal nerve stimulation circuitry comprising circuitry adapted to generate vagal nerve stimulation signals, an electrode or contact adapted to apply the vagal nerve stimulation signals, second transcutaneous nerve stimulation circuitry comprises transcutaneous electrical nerve stimulation circuitry comprising a circuitry adapted to generate transcutaneous electrical nerve stimulation, an electrode or contact, (claim 3 and 15), wireless communication circuitry (claim 6), a computing device adapted to wirelessly communicate (claim 9), a server computer system (claim 10), at least one sensor within a helmet and wireless communication adapted to provide communication to an ear- must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  Figure 2 of applicant’s disclosure appears to be the figure in which the claims are dependent on.  However figure 2 does not demonstrate any of the components of claim 1.  It is possible that the TNS circuit is the TENS unit 205 however the drawing in no manner demonstrates a circuit or circuitry.  Therefore it is unclear that applicant intends the transcutaneous nerve stimulation circuitry comprising a circuitry adapted to generate a nerve stimulation signal to be.  The Multimodal sensor array could be part of the transcutaneous electrical nerve monitoring circuitry comprising a circuitry adapted to monitor at least one nerve signal however no circuit is shown.  The control circuitry could be the central control unit or the digital processor it is unclear, however again no circuit is shown.  It is noted that circuitry is defined as “the detailed plan or arrangement of an electrical circuit” https://www.merriam-webster.com/dictionary/circuitry.  There are no circuit diagrams within the disclosure.  Therefore the missing elements would include a power supply, wireless communication unit, storage control unit, TENS unit, digital to analog converter, analog to digital converter and amplifier, digital signal processor, output devices and sensor array.   Applicant is reminded that this is a device claim and essential to the invention must be in the claim as written.  
Claim 1 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: how the electrode is operably connected to the nerve stimulation circuitry and how the sensor is connected to the transcutaneous electrical nerve monitoring circuitry as well as how the control circuitry is operably connected to any previously mentioned component.  This issue can be corrected by including that the electrode is operably attached to the transcutaneous nerve stimulation circuitry and that the sensor is operably attached to the transcutaneous electrical nerve monitoring circuitry.  Regarding the control circuitry, the operable connection appears (from figure 2) to be to the wireless communication unit and the D/A converter, A/D converter, storage control unit/storage and DSP. 
Regarding claims 2, 3, 5, 6, 7, 8, 9 and 11 each of the claims recite “circuitry” however no circuit diagrams are shown in any of the associated drawings.  It is unclear what applicant intends “circuitry” to be given the plain meaning of the word “circuitry” and in light of the drawings.  It is suggested that the elements in question are recited to indicate which element from figure 2 they represent.  If there is another figure that better represents these elements it is suggested that this is included in applicant response.
Regarding the methods claims (i.e. Claims 13-24) the claims recite “circuitry”, however no circuitry is shown or discussed in the specification.  Therefore the use of the 
Regarding claim 3:  line 1 recites “a first transcutaneous nerve stimulation circuitry”, it is unclear if this is the same circuitry as claimed in claim 1 or another circuitry.   This is considered to be due to improper antecedent basis and claim 1 should recite “at least one first transcutaneous nerve stimulation circuitry” and claim 3 should recite “the first transcutaneous nerve stimulation circuitry”.  
Regarding claim 6: the claim recites wireless communication circuitry however it is unclear what applicant intends wireless circuitry to be and/or how it is operably connected to any of the before mentioned components.   
The remainder of the claims, not specifically addressed above, are also rejected in that they depend from previously rejected claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-11 and 13-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Goodall et al. US 20180169412.
Regarding claims 1 and 13:  Goodall discloses a system (figures 1-3) for monitoring and stimulating human body activity and conditions comprising; a TNS circuit 202 (figure 2) comprising a circuit adapted to generate a nerve stimulation signal (paragraph 0062) and an electrode (“electrode”, paragraph 0064)to apply the nerve stimulation signal to a nerve of a human through a skin of the human; transcutaneous nerve monitoring circuitry 206 (figure 3) comprising a circuitry adapted to monitor a nerve signal received from a sensor adapted to obtain one verve signal through the skin (paragraphs 0064-65); and control circuitry208 (figure 3) adapted to control signal generation and signal application to the transcutaneous nerve stimulation circuitry (paragraph 0058).  Specifically regarding claim 13:  the generating steps are found in figures 17-20, the sensing/monitoring is found in figure 21.  
Regarding claims 2 and 14:  Goodall discloses a plurality of transcutaneous nerve stimulation circuitries (356 figure 2 and 202 figure 3).
Regarding claims 3 and 15:  Goodall discloses that the first transcutaneous stimulation circuitry 202 (figure 3) is adapted for vagal nerve stimulation (paragraphs 0060, 0062, 0012) and the electrode is adapted to deliver the vagal nerve stimulation; a second transcutaneous nerve stimulation circuitry 56 (“TENS unit”, figure 3) comprises circuitry adapted to generate transcutaneous electrical nerve stimulation signals (paragraphs 0081, 0113) and the control circuitry is adapted to control the two stimulation circuitries (paragraphs 0058, 0067 and 0079-0080).  
Regarding claims 4 and 16: Goodall discloses that the electrode is adapted to apply the vagal nerve stimulation to an auricular branch of the vagus nerve in a cymba conche of an ear of the human (paragraphs 0062, 0130).
Regarding claims 5 and 17:  Goodall discloses that the transcutaneous vagal nerve stimulation circuitry and the vagal nerve electrode are adapted to be included in an ear-mounted device for insertion into the human ear (figures, 1, 14-16 and 25; paragraphs 0006, 0056, 0065).
Regarding claims 6 and 18:  Goodall discloses that the system further comprises wireless communication circuitry 430 (figure 3) adapted to provide communication with the control circuitry (paragraph 0088).
Regarding claims 7 and 19:  Goodall discloses that the transcutaneous electrical nerve stimulation circuitry and eh transcutaneous electrical nerve stimulation electrode are included in a device adapted to be attached to a body of the human and the transcutaneous electrical nerve stimulation circuitry is adapted to communicate with the control circuitry using wireless communication (paragraph 0088). 
Regarding claims 8 and 20: Goodall discloses that the transcutaneous electrical nerve monitoring circuitry and electrode comprises circuitry and associated electrodes including EEG sensors and ECG sensors (paragraph 0076).  
Regarding claim 9:  Goodall discloses a computing device adapted to wirelessly communicate with the control circuitry via the wireless communication circuitry (paragraph 0088).
Regarding claim 10:  Goodall discloses a server computer system adapted to communicate with the computing device (figure 4, paragraph 0100).  
Regarding claim 11:  Goodall discloses a helmet (paragraph 0193, claim 1 and claim 158) which includes an EEG sensor and wireless circuitry. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12 and 24 are rejected under 35 U.S.C. 103 as being unpatentable Goodall et al. US 20180169412 in view of Fritsch et al. US 2007/0225776.
Regarding claims 12 and 24:  Goodall discloses the claimed invention however Goodall does not specifically disclose carbon nanotubes for electrodes. Fritsch however discloses the use of carbon nanotube electrodes (paragraph 0053).  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to 
Conclusion
This is a continuation of applicant's earlier Application No.16/443,652.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352. The examiner can normally be reached Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792